UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	July 31, 2014 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 7/31/14 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (1.2%) General Dynamics Corp. 44,100 $5,149,557 Northrop Grumman Corp. 46,200 5,695,074 Airlines (1.1%) American Airlines Group, Inc. (NON) 112,500 4,370,625 Spirit Airlines, Inc. (NON) 83,100 5,436,402 Auto components (0.5%) Faurecia (France) 130,756 4,604,704 Automobiles (1.2%) Nissan Motor Co., Ltd. (Japan) 532,300 5,249,098 Toyota Motor Corp. (Japan) 100,000 5,915,844 Banks (6.0%) Bank of America Corp. 399,600 6,093,900 Bank of Ireland (Ireland) (NON) 16,577,614 5,874,058 Credicorp, Ltd. (Peru) 36,800 5,443,456 Grupo Financiero Banorte SAB de CV (Mexico) 782,300 5,204,484 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) (F) (RES) (NON) 130,448 2,817,734 Natixis (France) 1,110,047 7,134,051 TSB Banking Group PLC (United Kingdom) (NON) 885,497 4,275,654 UniCredit SpA (Italy) 1,196,856 9,325,056 Unione di Banche Italiane ScpA (Italy) 552,073 4,530,597 Zions Bancorp. 172,300 4,965,686 Beverages (0.7%) Britvic PLC (United Kingdom) 538,664 6,353,927 Biotechnology (2.5%) Celgene Corp. (NON) 113,300 9,874,095 Gilead Sciences, Inc. (NON) 91,500 8,376,825 Vertex Pharmaceuticals, Inc. (NON) 58,600 5,210,126 Building products (1.0%) Assa Abloy AB Class B (Sweden) 88,038 4,314,082 Fortune Brands Home & Security, Inc. 124,571 4,707,538 Capital markets (3.3%) Carlyle Group LP (The) 228,300 7,620,654 Charles Schwab Corp. (The) 260,100 7,217,775 E*Trade Financial Corp. (NON) 195,100 4,101,002 Morgan Stanley 350,900 11,348,106 Chemicals (4.5%) Air Products & Chemicals, Inc. 28,300 3,734,185 Axiall Corp. 107,729 4,614,033 Huntsman Corp. 158,200 4,121,110 Monsanto Co. 116,100 13,129,749 Solvay SA (Belgium) 35,975 5,808,842 Tronox, Ltd. Class A 196,481 5,214,606 Wacker Chemie AG (Germany) 48,506 5,630,310 Commercial services and supplies (0.3%) Regus PLC (United Kingdom) 1,073,287 3,144,401 Communications equipment (0.7%) Alcatel-Lucent ADR (France) 1,951,100 6,692,273 Construction and engineering (0.9%) Abengoa SA Class B (Spain) (S) 717,294 3,782,981 Mota-Engil SGPS SA (Portugal) 776,127 4,836,042 Construction materials (1.2%) Cemex SAB de CV ADR (Mexico) (NON) (S) 394,368 4,953,262 HeidelbergCement AG (Germany) 78,899 5,878,170 Consumer finance (1.1%) Ally Financial, Inc. (F) (NON) 188,170 4,320,383 Credit Saison Co., Ltd. (Japan) 310,300 6,145,206 Containers and packaging (1.3%) MeadWestvaco Corp. 141,600 5,918,880 Sealed Air Corp. 182,600 5,865,112 Diversified financial services (3.2%) Challenger, Ltd. (Australia) 969,560 7,161,902 CME Group, Inc. 146,900 10,861,786 Eurazeo SA (France) 53,975 4,056,720 ING Groep NV GDR (Netherlands) (NON) 627,446 8,126,155 Diversified telecommunication services (1.3%) Iliad SA (France) 16,142 4,423,350 Koninklijke (Royal) KPN NV (Netherlands) (NON) 1,350,369 4,291,145 Telecom Italia SpA RSP (Italy) 3,991,082 3,723,110 Electronic equipment, instruments, and components (0.7%) Hitachi, Ltd. (Japan) 830,000 6,461,425 Energy equipment and services (2.0%) Aker Solutions ASA (Norway) 258,352 3,795,420 Ezion Holdings, Ltd. (Singapore) 5,693,200 9,770,645 Halliburton Co. 74,500 5,139,755 Food and staples retail (0.5%) Seven & I Holdings Co., Ltd. (Japan) 99,800 4,165,070 Health-care equipment and supplies (0.5%) St. Jude Medical, Inc. 74,000 4,824,060 Health-care providers and services (2.5%) Capital Senior Living Corp. (NON) 215,853 5,318,618 Catamaran Corp. (NON) 168,200 7,651,418 LifePoint Hospitals, Inc. (NON) 80,600 5,780,632 Universal Health Services, Inc. Class B 41,700 4,445,220 Hotels, restaurants, and leisure (3.2%) Dalata Hotel Group, Ltd. (Ireland) (NON) 970,458 4,001,401 Grand Korea Leisure Co., Ltd. (South Korea) 103,120 4,261,995 Hilton Worldwide Holdings, Inc. (NON) 172,271 4,170,681 NH Hotel Group SA (Spain) (NON) (S) 721,925 3,897,317 Thomas Cook Group PLC (United Kingdom) (NON) 4,138,337 8,501,130 TUI Travel PLC (United Kingdom) 855,870 5,216,008 Household durables (4.9%) Coway Co., Ltd. (South Korea) 73,255 6,311,287 Haier Electronics Group Co., Ltd. (China) 1,417,000 4,057,661 Hovnanian Enterprises, Inc. Class A (NON) (S) 868,200 3,472,800 Panasonic Corp. (Japan) 593,000 7,167,475 Persimmon PLC (United Kingdom) 174,745 3,666,851 PulteGroup, Inc. 237,100 4,184,815 Standard Pacific Corp. (NON) 470,135 3,544,818 Taylor Morrison Home Corp. Class A (NON) 204,973 3,644,420 Techtronic Industries Co. (Hong Kong) 1,579,500 4,755,038 Whirlpool Corp. 35,200 5,020,928 Independent power and renewable electricity producers (0.9%) Abengoa Yield PLC (United Kingdom) (NON) 107,000 3,871,260 NRG Energy, Inc. 145,000 4,489,200 Industrial conglomerates (1.3%) Toshiba Corp. (Japan) 2,706,000 12,050,132 Insurance (5.5%) Admiral Group PLC (United Kingdom) 199,854 4,907,323 American International Group, Inc. 233,023 12,112,536 Assured Guaranty, Ltd. 244,600 5,459,472 Genworth Financial, Inc. Class A (NON) 430,500 5,639,550 Hartford Financial Services Group, Inc. (The) 444,400 15,180,704 Prudential PLC (United Kingdom) 342,591 7,888,821 Internet and catalog retail (0.7%) Bigfoot GmbH (acquired 8/2/13, cost $857,248) (Private) (Brazil) (F) (RES) (NON) 39 561,907 Groupon, Inc. (NON) (S) 679,100 4,393,777 Zalando AG (acquired 9/30/13, cost $1,479,680) (Private) (Germany) (F) (RES) (NON) 66 1,465,738 Internet software and services (4.6%) Facebook, Inc. Class A (NON) 191,600 13,919,740 Google, Inc. Class C (NON) 26,902 15,377,183 Telecity Group PLC (United Kingdom) 438,073 5,830,793 Yahoo!, Inc. (NON) 210,400 7,534,424 IT Services (2.1%) Computer Sciences Corp. 76,400 4,766,596 Visa, Inc. Class A (S) 68,500 14,454,185 Leisure products (0.8%) Brunswick Corp. 108,500 4,375,805 Sega Sammy Holdings, Inc. (Japan) 173,600 3,448,642 Machinery (0.1%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 687,645 792,801 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 449,899 6,579,856 Comcast Corp. Class A 182,100 9,784,233 DISH Network Corp. Class A (NON) 77,400 4,787,964 Global Mediacom Tbk PT (Indonesia) 24,840,500 4,117,132 Liberty Global PLC Ser. A (United Kingdom) (NON) 111,500 4,638,400 Mediaset SpA (Italy) (NON) 1,085,000 4,303,299 Numericable Group SA (France) (NON) (S) 87,792 4,858,690 Multi-utilities (0.6%) Veolia Environnement SA (France) 317,411 5,593,031 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 6,510,800 2,908,858 Oil, gas, and consumable fuels (5.9%) BG Group PLC (United Kingdom) 444,518 8,769,945 Cabot Oil & Gas Corp. 109,400 3,604,730 Gaztransport Et Technigaz SA (France) 61,170 3,851,804 Genel Energy PLC (United Kingdom) (NON) 383,851 6,448,022 Kodiak Oil & Gas Corp. (NON) 523,400 8,133,636 Marathon Oil Corp. 129,500 5,018,125 Origin Energy, Ltd. (Australia) 281,302 3,709,926 Royal Dutch Shell PLC Class A (United Kingdom) 374,976 15,429,021 Paper and forest products (0.4%) Boise Cascade Co. (NON) 147,500 4,152,125 Personal products (0.8%) Asaleo Care, Ltd. (Australia) (NON) 2,081,012 3,461,652 Coty, Inc. Class A 253,100 4,330,541 Pharmaceuticals (7.3%) Allergan, Inc. 28,100 4,660,662 Astellas Pharma, Inc. (Japan) 879,500 11,807,380 AstraZeneca PLC (United Kingdom) 173,088 12,610,398 Bristol-Myers Squibb Co. 172,500 8,731,950 Impax Laboratories, Inc. (NON) 204,700 4,787,933 Jazz Pharmaceuticals PLC (NON) 34,000 4,750,820 Novartis AG (Switzerland) 58,547 5,110,532 Sanofi (France) 72,846 7,642,978 Valeant Pharmaceuticals International, Inc. (NON) 67,300 7,900,347 Professional services (0.5%) Experian PLC (United Kingdom) 260,421 4,449,663 Real estate investment trusts (REITs) (1.7%) Altisource Residential Corp. 142,647 3,307,984 Gaming and Leisure Properties, Inc. (S) 143,144 4,819,658 Hibernia REIT PLC (Ireland) (NON) 5,788,046 8,157,865 Real estate management and development (1.7%) Forestar Group, Inc. (NON) (S) 226,018 4,226,537 Howard Hughes Corp. (The) (NON) 39,700 5,773,174 RE/MAX Holdings, Inc. Class A 201,057 5,890,970 Semiconductors and semiconductor equipment (4.3%) Applied Materials, Inc. 323,200 6,774,272 ASML Holding NV (Netherlands) 57,138 5,395,952 Inotera Memories, Inc. (Taiwan) (NON) 3,042,000 5,150,211 Micron Technology, Inc. (NON) 459,300 14,031,615 Samsung Electronics Co., Ltd. (South Korea) 6,797 8,856,176 Software (0.9%) Electronic Arts, Inc. (NON) 132,300 4,445,280 Fidessa Group PLC (United Kingdom) 108,002 3,805,125 Specialty retail (2.6%) Home Depot, Inc. (The) 73,600 5,950,560 Industria de Diseno Textil (Inditex) SA (Spain) 281,250 8,196,352 Lowe's Cos., Inc. 131,100 6,273,135 Sears Hometown and Outlet Stores, Inc. (NON) 98,500 1,867,560 Tile Shop Holdings, Inc. (NON) (S) 209,582 2,118,874 Thrifts and mortgage finance (0.7%) Radian Group, Inc. (S) 492,700 6,237,582 Tobacco (2.7%) Japan Tobacco, Inc. (Japan) 431,100 15,041,658 Philip Morris International, Inc. 119,800 9,824,798 Trading companies and distributors (0.6%) Mitsubishi Corp. (Japan) 281,600 5,939,658 Wireless telecommunication services (1.4%) SoftBank Corp. (Japan) 123,000 8,720,467 Vodafone Group PLC ADR (United Kingdom) 131,881 4,381,087 Total common stocks (cost $819,104,612) SHORT-TERM INVESTMENTS (4.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 30,733,412 $30,733,412 Putnam Short Term Investment Fund 0.05% (AFF) Shares 12,056,736 12,056,736 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 (SEGSF) $241,000 240,732 U.S. Treasury Bills with an effective yield of 0.08%, May 28, 2015 (SEGSF) 110,000 109,922 U.S. Treasury Bills with an effective yield of 0.05%, January 15, 2015 (SEGSF) 120,000 119,971 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) 270,000 269,971 U.S. Treasury Bills with effective yields ranging from 0.04% to 0.13%, December 11, 2014 (SEGSF) 470,000 469,924 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.11%, October 16, 2014 (SEGSF) 71,000 70,997 Total short-term investments (cost $44,071,628) TOTAL INVESTMENTS Total investments (cost $863,176,240) (b) FORWARD CURRENCY CONTRACTS at 7/31/14 (aggregate face value $183,826,322) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 9/17/14 $13,442,503 $13,499,021 $56,518 Hong Kong Dollar Buy 8/20/14 7,245,140 7,243,973 1,167 Japanese Yen Sell 8/20/14 2,890,211 2,842,890 (47,321) Singapore Dollar Sell 8/20/14 2,683,447 2,666,752 (16,695) Swedish Krona Buy 9/17/14 3,434,265 3,535,309 (101,044) Swiss Franc Buy 9/17/14 10,588,470 10,712,444 (123,974) Citibank, N.A. Australian Dollar Buy 10/15/14 4,640,560 4,724,826 (84,266) Canadian Dollar Buy 10/15/14 3,419,090 3,496,571 (77,481) Danish Krone Buy 9/17/14 5,085,940 5,159,741 (73,801) Euro Sell 9/17/14 10,000,886 10,176,193 175,307 Japanese Yen Sell 8/20/14 5,626,152 5,633,783 7,631 Credit Suisse International Australian Dollar Buy 10/15/14 1,560,509 1,588,903 (28,394) Canadian Dollar Buy 10/15/14 3,551,931 3,632,209 (80,278) Swiss Franc Buy 9/17/14 12,150,642 12,292,551 (141,909) Deutsche Bank AG Australian Dollar Buy 10/15/14 2,701,090 2,750,641 (49,551) British Pound Sell 9/17/14 5,035,411 4,928,205 (107,206) Canadian Dollar Buy 10/15/14 1,971,474 2,016,481 (45,007) Euro Sell 9/17/14 6,893,455 7,073,512 180,057 Goldman Sachs International Australian Dollar Buy 10/15/14 903,199 919,758 (16,559) HSBC Bank USA, National Association British Pound Sell 9/17/14 2,187,086 2,169,920 (17,166) Canadian Dollar Buy 10/15/14 2,345,921 2,399,015 (53,094) Euro Sell 9/17/14 9,054,984 9,197,665 142,681 JPMorgan Chase Bank N.A. Canadian Dollar Buy 10/15/14 5,193,728 5,261,649 (67,921) Euro Buy 9/17/14 4,248,194 4,335,087 (86,893) Norwegian Krone Sell 9/17/14 254,950 164,933 (90,017) Singapore Dollar Sell 8/20/14 2,848,096 2,830,038 (18,058) Swedish Krona Buy 9/17/14 4,275,381 4,404,624 (129,243) State Street Bank and Trust Co. Canadian Dollar Buy 10/15/14 2,643,555 2,703,221 (59,666) Euro Sell 9/17/14 12,105,765 12,341,767 236,002 Israeli Shekel Buy 10/15/14 2,403,541 2,401,255 2,286 Japanese Yen Sell 8/20/14 6,093,042 6,088,758 (4,284) UBS AG British Pound Sell 9/17/14 6,274,350 6,222,545 (51,805) Canadian Dollar Buy 10/15/14 734,977 751,594 (16,617) Swiss Franc Buy 9/17/14 8,181,700 8,298,889 (117,189) WestPac Banking Corp. British Pound Sell 9/17/14 6,936,602 6,881,191 (55,411) Canadian Dollar Buy 10/15/14 2,080,512 2,127,152 (46,640) Euro Sell 9/17/14 332,667 353,256 20,589 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/14 (Unaudited) Upfront Payments Total return Swap counterparty/ premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation JPMorgan Chase Bank N.A. baskets 36,877 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $(54,665) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $931,410,452. (b) The aggregate identified cost on a tax basis is $864,080,328, resulting in gross unrealized appreciation and depreciation of $140,318,110 and $38,815,270, respectively, or net unrealized appreciation of $101,502,840. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,845,379, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $13,240,517 $207,868,110 $209,051,891 $5,494 $12,056,736 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $30,733,412, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $29,370,347. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,179,396 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 51.2% United Kingdom 12.5 Japan 9.9 France 5.2 Spain 2.4 Italy 2.3 South Korea 2.1 Ireland 1.9 Netherlands 1.9 Australia 1.5 Germany 1.4 Mexico 1.1 Singapore 1.0 Indonesia 0.8 Belgium 0.6 Portugal 0.6 Peru 0.6 Taiwan 0.6 Switzerland 0.5 Hong Kong 0.5 Sweden 0.5 Other 0.9 Total 100.0% ⌂Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,286,676 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,021,547 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $68,228,770 $102,018,638 $2,027,645 Consumer staples 17,616,991 25,560,655 — Energy 21,896,246 51,774,783 — Financials 135,780,670 77,628,137 2,817,734 Health care 82,312,706 37,171,288 — Industrials 25,359,196 38,516,959 792,801 Information technology 87,995,568 35,499,682 — Materials 51,703,062 17,317,322 — Telecommunication services 4,381,087 21,158,072 — Utilities 8,360,460 5,593,031 — Total common stocks Short-term investments 12,056,736 32,014,929 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(985,252) $— Total return swap contracts — (54,665) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $822,238 $1,807,490 Equity contracts — 54,665 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$273,500,000 OTC total return swap contracts (notional)$1,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts# 57,685 182,938 — 180,057 — 142,681 — 238,288 — 20,589 822,238 Total Assets $57,685 $182,938 $— $180,057 $— $142,681 $— $238,288 $— $20,589 $822,238 Liabilities: OTC Total return swap contracts*# — 54,665 — — — 54,665 Forward currency contracts# 289,034 235,548 250,581 201,764 16,559 70,260 392,132 63,950 185,611 102,051 1,807,490 Total Liabilities $289,034 $235,548 $250,581 $201,764 $16,559 $70,260 $446,797 $63,950 $185,611 $102,051 $1,862,155 Total Financial and Derivative Net Assets $(231,349) $(52,610) $(250,581) $(21,707) $(16,559) $72,421 $(446,797) $174,338 $(185,611) $(81,462) $(1,039,917) Total collateral received (pledged)##† $(231,349) $(52,610) $(139,972) $(19,996) $— $— $(269,853) $— $(149,973) $— Net amount $— $— $(110,609) $(1,711) $(16,559) $72,421 $(176,944) $174,338 $(35,638) $(81,462) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 26 2014
